     Name:Ving Wu, Xiaoming Tian
                                                           RECEIVED
 1
     Address~ 226 Pennyroyal Ter                                  JAN 07 2019
 2
     _S_u_nn__::y~v_a_le...:....,_C_A_9_4_0_8_7_ _ _ _ _-,--:-:::-:-;::u
                                                                    SI£: lS~ArN Y. SOONG
 3                                  510 402 3167         CLERK, U.S. DISTRICT COURT
     Phon9\J Umber:....._ -__-_ _ _ __lN:i.~..OmR.u         iHuD~IS.uin     RICT OF CALIFORNIA
 4   E-mail AddressYingwu1994 @gmai l.com                           OAKLAND OFFICE


 5   ProSe

 6                                      UNITED STATES DISTRICT COURT
 7                                  NORTHERN DISTRICT OF CALIFORNIA

 8   Ying Wu , Xiaoming Tian                                     )   Case    Number~ 8-cv-07825 - k A W
                                                                 )
 9                                                               )   [PROPOSED] ORDER GRANTIN G
                                                                 )   MOTION FOR PERMISSION FOR
10                                    Plaintiff,                 )   ELECTR ONIC CASE FILING
                                                                 )
11         vs.                                                   )   DATE:
     Steve Hoskins, Marie Annette                                )   TIME:
12                                                               )   COURTROOM:
                                                                 )   JUDGE:
13                                                               )
                                      Defendant                  )
14   -------------~~~==-----



15
              The Court has considered the Motion for Permission for Electronic Case Filing.                       inding
16
     that good cause exists , the Motion is GRANTED.
17

18
              IT IS SO ORDERED.
19

20
              DATED: _ _ _ _ __
                     1/9/2019
21
                                                                         Haywood S. Gilliam, Jr.
                                                                         United States District/Magistrate Judge
22

23

24

25

26

27

28
